ON PETITIONS FOR REHEARING AND PETITIONS. FOR REHEARING EN BANC
PER CURIAM:
The petitioner Marve A. Dubin is granted permission to file an out-of-time petition for rehearing. The petitions of Joseph H. Dixon, William Crand-all, William Fanning, Martin D. Von Zamft, Milton Gordon, William Marmor-stein and Marve A. Dubin are hereby denied separately and severally and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petitions for rehearing en banc filed by Milton Gordon and William Marmorstein are denied.